Citation Nr: 1200057	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder to include pulmonary nodules and restrictive lung disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1983 to February 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, granted service connection for lumbar spine degenerative disc disease; assigned a noncompensable evaluation for that disability; effectuated the award as of March 1, 2004; and denied service connection for both right rectus muscle atrophy and a bilateral lung disorder to include pulmonary nodules.  In April 2006, the RO increased the evaluation for the Veteran's lumbar spine degenerative disc disease from noncompensable to 20 percent and effectuated the award as of January 18, 2006.  In November 2009, the Board granted service connection for right rectus muscle atrophy; denied a compensable evaluation for the Veteran's lumbar spine degenerative disc disease for the period prior to January 18, 2006; granted a 40 percent evaluation for that disability for the period on and after January 18, 2006; and remanded the issue of service connection for a bilateral lung disorder to the RO for additional action.  

In January 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In February 2011, the requested VHA opinion was incorporated into the record.  In July 2011, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In August 2011, an amended VHA opinion was incorporated into the record.  In August 2011, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  

The Board has reframed the issue of service connection for a bilateral lung disorder as entitlement to service connection for a chronic pulmonary disorder to include pulmonary nodules and restrictive lung disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

The report of a March 2010 VA examination for compensation purposes states that impressions of pulmonary nodules and mild restrictive lung disease were advanced.  The examiner commented that:

These were documented during patient's time of active duty so are indeed a consequence of his time in the military service.  The etiology of these pulmonary nodules has not been satisfactorily elucidated.  The clinical significance of the mild restrictive lung disease is uncertain.  Given the lack of recent [computerized tomography studies], I cannot attribute the mild restrictive lung disease to the pulmonary nodules without resorting to mere speculation.   

The examiner advanced no opinion as to the etiological relationship, if any, between the Veteran's restrictive lung disease and either active service or the Veteran's service-connected disabilities.  Service connection is currently in effect for renal cell carcinoma and kidney disease, sleep apnea, lumbar spine degenerative disc disease, a left shoulder capsule and labrum tear, 12th rib removal residuals, right flank pain and numbness, and a major depressive disorder.  

The February 2011 VHA opinion indicates that the above cited March 2010 VA examination report "cannot be found by this reader."  The examination report was subsequently located for the VA physician.  The August 2011 amended VHA opinion notes the March 2010 VA diagnostic impressions of pulmonary nodules and restrictive lung disease.  Nevertheless, the VA physician erroneously concludes that "the only documented specific respiratory or pulmonary-related condition that is documented in this Veteran's record is obstructive sleep apnea."  Such error renders the VHA opinions to be of essentially no probative value in resolving the issues raised by the instant appeal.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA examination would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation of the Veteran's treatment after February 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic pulmonary disability after February 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after February 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If the Veteran fails to report for the scheduled examination, the Veteran's claims files should be forwarded to the appropriate medical specialist for review.  

The examiner should specifically indicate whether the available evidence reflects that the Veteran exhibits any chronic pulmonary nodules.  Further, the examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic pulmonary disorder had its onset during active service or is otherwise is related to active service.  If not, is the identified disorder etiologically related to the Veteran's service-connected disabilities?  If not, was the disability aggravated (i.e., permanently worsened) beyond its natural progression due to the Veteran's service-connected disabilities?  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

